Citation Nr: 1527673	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-13 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot/ankle disability.

2.  Entitlement to service connection for a right foot/ankle disability.

3.  Entitlement to service connection for a left foot/ankle disability.

4.  Entitlement to service connection for an appendectomy scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The August 2010 rating decision reopened the Veteran's claim of entitlement to service connection for a bilateral foot/ankle disability, but ultimately denied entitlement to the benefit sought.  The Veteran perfected an appeal regarding the decision in May 2012.

The April 2014 rating decision confirmed and continued a May 2013 denial of service connection for an appendectomy scar after the Veteran submitted new evidence in the appeal period.  The Veteran submitted a timely notice of disagreement regarding the April 2014 decision, but he has not been issued a statement of the case.

In April 2010, VA determined the Veteran's prior claims file, including evidence related to a December 2006 denial of service connection for a bilateral foot/ankle disability, was unavailable after efforts to locate the file were unsuccessful.  The RO rebuilt a file pursuant to procedures outlined in the VA Adjudication Procedure Manual, M21-1.  See M21-1 Part II, 3 13.  

The Veteran appeared at a hearing before the undersigned in April 2015.  A transcript of the hearing is of record.

This decision constitutes a full grant of the benefit sought with respect to the Veteran's right foot/ankle disability.  The issues of entitlement to service connection for a left foot/ankle disability and an appendectomy scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since the December 2006 rating decision denying entitlement to service connection for a bilateral foot/ankle disability pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The Veteran's currently diagnosed right ankle disability is a result of his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral foot/ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).

2.  The criteria for entitlement to service connection for a right foot/ankle disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A December 2006 rating decision denied entitlement to service connection for a bilateral foot/ankle disability.  The Veteran received notice of the decision, but did not submit a notice of disagreement or new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Here, the AOJ reopened the Veteran's claim of entitlement to service connection for a bilateral foot/ankle disability.  However, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of entitlement to service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In this case, there is new and material evidence that warrants a reopening of the Veteran's claim.  The Veteran has submitted statements from family members and a fellow service member, who served with the Veteran aboard the USS San Diego, that attest to the in-service right foot/ankle injury.  Furthermore, a May 2015 private opinion indicates there is a nexus between the in-service injury and the current disability.  This evidence was not previously of record, pertains to the basis for the prior denial, and raises a reasonable possibility of substantiating the claim.  

Entitlement to Service Connection for a Right Foot/Ankle Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran claims his right foot and ankle were injured in accident aboard the USS San Diego approximately six months before he separated from service.  The Veteran explained he was guiding another service member who was driving a forklift and attempting to pick up some pallets when the ship shifted causing the forklift to slide the pallets across the deck of the ship, pinning his right foot and ankle against the safety rail on the side of ship.  

The Veteran testified he was treated by a Navy corpsman aboard the ship and was required to use crutches for approximately one week and placed on limited duty profile.  Unfortunately, the Veteran's service treatment records are unavailable.  However, as previously noted, the Veteran submitted statements from family members and a fellow service member, who served with the Veteran aboard the USS San Diego, to corroborate his testimony regarding the in-service injury.  

A private physician, T.D., M.D., diagnosed the Veteran as having tibiotalar arthritis with remote medial and lateral ankle ligament injuries.  VA treatment records also note degenerative changes in the Veteran's right ankle.  In a May 2015 opinion, T.D., M.D., stated that it was likely that the currently diagnosed right foot/ankle disability was a result of the in-service injury.  He explained he had treated the Veteran for the disability for more than fifteen years and noted he had no history of any other injury other than that sustained while in service.  

Given the Veteran's service treatment records are unavailable, VA has a heightened duty to consider the application benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005).  In this case, there is no evidence that indicates the Veteran's right foot/ankle disability is not due to service, and there is nothing to suggest his testimony regarding the in-service injury is not credible.  Reasonable doubt is resolved in his favor, and entitlement to service connection is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 38 C.F.R. § 3.102 (2014).  


ORDER

Entitlement to service connection for a right foot/ankle disability is granted.  


REMAND

As there is evidence of a left foot/ankle disability that may be related to service, to include service connection on a secondary basis, VA's duty to assist requires an examination.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Furthermore, as noted in the introduction, the Veteran submitted a timely notice of disagreement regarding the April 2014 rating decision that denied entitlement to service connection for an appendectomy scar.  The filing of a notice of disagreement puts a claim in appellate status, and a statement of the case regarding the decision must be issued to the Veteran.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding the claim of entitlement to service connection for an appendectomy scar.  This issue should not be returned to the Board unless the Veteran submits a substantive appeal.

2.  Schedule the Veteran for an examination to determine whether he has a left foot or ankle disability that is at least as likely as not due to service, to include whether the claimed disability is proximately due to, or aggravated by, his service-connected right foot/ankle disability.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the left foot and/or ankle disability prior to aggravation.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


